 

Exhibit 10.7

 

Execution Version

 

COLLATERAL ASSIGNMENT OF LOAN AGREEMENT DOCUMENTS

 

THIS COLLATERAL ASSIGNMENT OF LOAN AGREEMENT DOCUMENTS (as amended, restated,
supplemented or otherwise modified from time to time, this “Assignment”) is
entered into as of March 19, 2020 by and between FACEBANK GROUP, INC., a Florida
corporation (“Assignor”), and FB LOAN SERIES I, LLC, a Delaware limited
liability company (“Purchaser”).

 

Preliminary Statement:

 

A. Assignor and fuboTV, Inc., a Delaware corporation (“FuboTV” and together with
any other obligors under the Loan Agreement (as hereinafter defined),
collectively, the “Loan Parties” and each, a “Loan Party”) are parties to Loan
and Security Agreement dated as of March 19, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”; the
Loan Agreement, together with any agreements, documents or instruments delivered
in connection therewith, the “Loan Agreement Documents”).

 

B. Pursuant to the terms of the Loan Agreement Documents, the Loan Parties made
certain representations, warranties, covenants and agreements (collectively, the
“Loan Agreement Document Undertakings”) with and/or to Assignor and the Loan
Parties agreed to indemnify Assignor in certain respects (collectively, the
“Loan Agreement Document Indemnities”).

 

C. Pursuant to the Note Purchase Agreement dated as of March 19, 2020 (as the
same may be amended, restated, supplemented and/or modified from time to time,
the “Purchase Agreement”) among Assignor, the other Loan Parties from time to
time party thereto, the Holders from time to time party thereto and Purchaser,
the Purchaser and Holders have severally agreed to make extensions of credit to
the Assignor upon the terms and subject to the conditions set forth therein.

 

D. As collateral security for any and all of the Obligations (as defined in the
Purchase Agreement), Assignor has granted or will grant to the Purchaser, a Lien
on substantially all of the property and other assets of Assignor, whether now
owned or hereafter acquired.

 

E. One of the conditions precedent to the extensions of credit to the Assignor
under the Purchase Agreement is the execution and delivery by Assignor of this
Assignment.

 

NOW, THEREFORE, in consideration of the premises, and to induce Purchaser to
enter into the Purchase Agreement and to induce the Holders to make their
extensions of credit to the Assignor and the other Loan Parties, Assignor agrees
as follows:

 

1. Defined Terms. Capitalized terms used herein without definition (including in
the preamble and preliminary statements above) are used herein as defined in the
Purchase Agreement.

 

2. Assignment. Assignor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, hereby pledges and hypothecates to Purchaser for
the benefit of itself and the other Holders, and grants to Purchaser for the
benefit of itself and the other Holders, a Lien on and security interest in all
of its right, title and interest in, to and under the Loan Agreement Documents,
including, but not limited to, its right, title and interest with respect to the
Loan Agreement Document Undertakings and the Loan Agreement Document
Indemnities. This Assignment shall not expand the scope of the Loan Agreement
Document Undertakings or the Loan Agreement Document Indemnities.

 

   

 

 

3. Authorization of Purchaser. Assignor hereby irrevocably authorizes and
empowers Purchaser or its agent, in Purchaser’s sole discretion, at any time
that an Event of Default has occurred and is continuing under the Purchase
Agreement, to (i) assert on behalf of Assignor, in Assignor’s or its own name,
any claims Assignor may have from time to time against any Loan Party with
respect to the Loan Agreement Documents, including, but not limited to, claims
relating to Loan Agreement Document Undertakings and Loan Agreement Document
Indemnities, (ii) receive and collect any and all damages, awards and other
monies resulting therefrom, (iii) apply any of the amounts described in clause
(ii) preceding to the payment of the Obligations in accordance with the Purchase
Agreement and (iv) on behalf of Assignor, in Assignor’s or its own name, (A)
assert any rights of Assignor under the Loan Agreement Documents and (B) give
any consent, grant any waiver with respect to, or otherwise modify any Loan
Agreement Document, or to revoke any such consent, waiver or modification
previously given. Assignor hereby appoints Purchaser (and all officers,
employees or agents designated by Purchaser), as its true and lawful attorney
(and agent-in-fact) for the purpose of enabling Purchaser or its agent from and
after the occurrence and during the continuance of an Event of Default, to
assert and collect such claims and to apply such monies in the manner set forth
herein, which appointment, being coupled with an interest, is irrevocable.
Regardless of the existence of an Event of Default, Assignor hereby irrevocably
assigns to Purchaser the immediate right to receive directly from the Loan
Parties any and all payments, proceeds, monies, damages and awards arising from
the Loan Agreement Document Undertakings and the Loan Agreement Document
Indemnities and to effectuate any documents of assignment or transfer necessary
to register the Loan Agreement Documents in the Purchaser’s name; provided that
Purchaser shall not enforce such assignment against the Loan Parties unless an
Event of Default has occurred and is continuing.

 

4. Covenants of Assignor. Assignor shall (i) keep Purchaser informed of all
potential material claims with respect to the Loan Agreement Documents, Loan
Agreement Document Undertakings and Loan Agreement Document Indemnities and (ii)
not, without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld or delayed: (A) waive any of its material rights or
remedies under the Loan Agreement Documents with respect to any of the Loan
Agreement Document Undertakings or Loan Agreement Document Indemnities, (B)
amend or modify any Loan Agreement Document or (C) settle, compromise or offset
any material amounts payable by any Loan Party to Assignor thereunder, in each
case as required by the Security Agreement.

 

5. Continued Effectiveness. This Assignment shall be binding upon Assignor and
its successors and assigns and shall inure to the benefit of each Secured Party
and their successors and assigns.

 

6. Applicable Law. This Assignment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 2 

 

 

IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
written above.

 

  FACEBANK GROUP, INC., a Delaware corporation,
as Assignor         By: /s/ John C. Textor   Name: John C. Textor   Title: Chief
Executive Officer

 

Signature page to Collateral Assignment of Loan Documents

 

   

 

 

ACKNOWLEDGMENT OF PURCHASER

 

Purchaser hereby acknowledges the foregoing Assignment and agrees to be bound by
its terms.

 

  FB LOAN SERIES I, LLC, as Purchaser         By: /s/ Greg Preis   Name: Greg
Preis   Title: Authorized Signatory

 

Signature page to Collateral Assignment of Loan Documents

 

   

 

